Exhibit 10.1

AMENDMENT TWO TO THE
LOGISTICS SERVICES AGREEMENT

This Amendment Two to the Logistics Services Agreement (“Amendment”) is made and
entered into as of April 30, 2015, by and between Ozburn-Hessey Logistics, LLC
(“Contractor”) and Cambium Learning, Inc. (“Client”) collectively referred to as
the (“Parties”).

WHEREAS Contractor and Client entered into a Logistics Services Agreement dated
February 22, 2012, (the “Agreement”);

WHEREAS Contractor and Client wish to amend the Agreement terms and conditions
as contained herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in the Agreement and Amendment, Contractor and Client agree as follows:



1.   The Parties agree to extend the term of the Agreement until May 31, 2018.
Following May 31, 2018, the Agreement will renew for consecutive twelve month
periods absent notice to terminate as written within the Agreement, or this
Amendment.



2.   Effective as of January 1, 2015, the Parties agree the rates for
Warehousing and Distribution Services shall be amended as stated within the
following Warehousing and Distribution Services Rates.

[REDACTED]



3.   Contractor shall have approximately 160,000 square feet available for
Client. Following a 145 day written notice Client may reduce the amount of
allocated square feet. In the event such space becomes unavailable at 4015
Lakeview Corp Drive, Edwardsville, IL 62025 (also known as 4015 Oldenburg Rd
Edwardsville, IL 62025) subject to market availability, Contractor agrees to
relocate the services performed for Client provided, however, that the Client
approves of the replacement facility and its location (St. Louis area), that
resources providing Client’s services will not be impacted, and the relocation
will be at Contractor’s cost.



4.   Contractor agrees that the Storage Facility Expense Rent ($0.408 per sq.
ft) as referenced above in the Warehousing and Distribution Service Rates will
not change until May 31, 2018, unless mutually agreed upon between the Parties
in writing.



5.   The Parties agree to conduct a quarterly business review at the conclusion
of each business quarter.



6.   Section 7 A Termination for Convenience shall be amended by adding the
following to the existing language within this section.

Termination for Convenience (Transportation Services Only). Either party may
terminate the Agreement, in whole or in part, by providing a thirty (30) day
written notice. Following termination Client will pay all unpaid charges.



7.   Exhibit D as stated within the Agreement shall be restated in the entirety
within Exhibit D attached and incorporated herein. Revisions to the Exhibit D
modify the pricing model to a monthly management fee, revises the value service
methodology with a pain/gain share metric, updates freight assumptions, updates
named origin points, and adjusts Network Design and IT Modification rates.
Monthly management fee will be invoiced on the first day of each month.

All terms of the Agreement not specifically modified herein remain unchanged.

In witness whereof, the Parties have caused this Amendment to be executed by
their duly authorized representatives.

Ozburn-Hessey Logistics, LLC

     
/s/ Randy Tucker
 

 
   
Randy Tucker, President Contract Logistics
and Transportation Management
 


Date: May 11, 2015
 

Cambium Learning, Inc.
 

/s/ Barbara Benson
 

 
 


Date: April 30, 2015

1

EXHIBIT D – Warehousing and Distribution Services Rates

[REDACTED]

2